A rehearing is sought on two grounds, one that the indictment charges no offenses against the law; second, that it was error to refuse appellant's application for severance. In Wimberly v. State, 265 S.W. 155, the sufficiency of an indictment charging the furnishing of intoxicating liquor was discussed and the conclusion announced by a majority of the court that where the indictment merely charged the language of the statute in this regard, and set out no facts showing as to how such furnishing was done, such indictment upon proper motion made in limine should be quashed, but that no such motion having been made, an objection made thereto in a motion in arrest of judgment came too late. In the instant case there was no attack upon the indictment either by a motion to quash or a motion in arrest of judgment. To attack the validity of an indictment for the first time in a motion for rehearing upon this ground is manifestly too late.
We think the question of the refusal to grant a severance correctly decided in the opinion on original hearing.
The motion for rehearing is overruled.
Overruled.